Name: 81/144/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 24 February 1981 laying down the arrangements applicable to trade between Greece and Israel in products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-03-16

 Avis juridique important|41981D014481/144/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 24 February 1981 laying down the arrangements applicable to trade between Greece and Israel in products covered by that Community Official Journal L 070 , 16/03/1981 P. 0025 - 0026 Spanish special edition: Chapter 11 Volume 14 P. 0198 Portuguese special edition Chapter 11 Volume 14 P. 0198 ++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 24 FEBRUARY 1981 LAYING DOWN THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ISRAEL IN PRODUCTS COVERED BY THAT COMMUNITY ( 81/144/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , WHEREAS THE MEMBER STATES HAVE CONCLUDED AMONG THEMSELVES THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY ; WHEREAS THE PROTOCOL TO THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE STATE OF ISRAEL ( 1 ) , HEREINAFTER REFERRED TO RESPECTIVELY AS THE " PROTOCOL " AND THE " AGREEMENT " , TO TAKE ACCOUNT OF THE ACCESSION OF GREECE TO THE COMMUNITY , WAS INITIALLED ON 18 DECEMBER 1980 ; WHEREAS , PENDING THE ENTRY INTO FORCE OF THE PROTOCOL , THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY SHOULD , IN THE LIGHT OF THE PROVISIONS OF THE SAID PROTOCOL , LAY DOWN AUTONOMOUSLY THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ISRAEL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 UNTIL THE ENTRY INTO FORCE OF THE PROTOCOL , THE ARRANGEMENTS APPLICABLE TO TRADE BETWEEN GREECE AND ISRAEL , SHALL BE THOSE RESULTING FROM THE ANNEX TO THIS DECISION . ARTICLE 2 MEMBER STATES SHALL TAKE THE MEASURES NECESSARY TO IMPLEMENT THIS DECISION . DONE AT BRUSSELS , 24 FEBRUARY 1981 . THE PRESIDENT G . BRAKS ( 1 ) OJ NO L 165 , 28 . 6 . 1975 , P . 62 . ANNEX SPECIFIC CONDITIONS OF APPLICATION OF THE AGREEMENT BETWEEN THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY AND THE STATE OF ISRAEL CONSEQUENT UPON THE ACCESSION OF THE HELLENIC REPUBLIC ARTICLE 1 FOR THE PRODUCTS COVERED BY THE AGREEMENT , THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH IMPORT DUTIES APPLICABLE TO PRODUCTS ORIGINATING IN ISRAEL IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE ENTRY INTO FORCE OF THIS DECISION , EACH DUTY SHALL BE REDUCED TO 90 % OF THE BASIC DUTY , - ON 1 JANUARY 1982 , EACH DUTY SHALL REDUCED TO 80 % OF THE BASIC DUTY , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . ARTICLE 2 THE BASIC DUTY TO WHICH THE SUCCESSIVE REDUCTIONS , AS PROVIDED FOR IN ARTICLE 1 , ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE DUTY ACTUALLY APPLIED ON 1 JULY 1980 BY THE HELLENIC REPUBLIC WITH REGARD TO ISRAEL . ARTICLE 3 1 . THE HELLENIC REPUBLIC SHALL PROGRESSIVELY ABOLISH CHARGES HAVING EQUIVALENT EFFECT TO IMPORT DUTIES ON PRODUCTS ORIGINATING IN ISRAEL IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE ENTRY INTO FORCE OF THIS DECISION , EACH CHARGE SHALL BE REDUCED TO 90 % OF THE BASIC RATE , - ON 1 JANUARY 1982 , EACH CHARGE SHALL BE REDUCED TO 80 % OF THE BASIC RATE , - THE FOUR OTHER REDUCTIONS OF 20 % EACH SHALL BE MADE ON : - 1 JANUARY 1983 , - 1 JANUARY 1984 , - 1 JANUARY 1985 , - 1 JANUARY 1986 . 2 . THE BASIC RATE TO WHICH THE SUCCESSIVE REDUCTIONS , AS PROVIDED FOR IN PARAGRAPH 1 , ARE TO BE APPLIED SHALL , FOR EACH PRODUCT , BE THE RATE APPLIED BY THE HELLENIC REPUBLIC ON 31 DECEMBER 1980 WITH REGARD TO THE COMMUNITY OF NINE . 3 . ANY CHARGE HAVING EQUIVALENT EFFECT TO AN IMPORT DUTY INTRODUCED AS FROM 1 JANUARY 1979 , IN TRADE BETWEEN GREECE AND ISRAEL SHALL BE ABOLISHED WITH THE ENTRY INTO FORCE OF THIS DECISION . ARTICLE 4 IF THE HELLENIC REPUBLIC SUSPENDS OR REDUCES , MORE QUICKLY THAN ENVISAGED IN THE TIMETABLE ESTABLISHED , DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS IMPORTED FROM THE COMMUNITY OF NINE , THE HELLENIC REPUBLIC SHALL ALSO SUSPEND OR REDUCE , TO THE SAME LEVEL , THE DUTIES OR CHARGES HAVING AN EQUIVALENT EFFECT ON PRODUCTS ORIGINATING IN ISRAEL . ARTICLE 5 1 . IMPORT DEPOSITS AND CASH PAYMENTS IN FORCE IN GREECE ON 31 DECEMBER 1980 WITH REGARD TO PRODUCTS ORIGINATING IN ISRAEL SHALL BE PROGRESSIVELY ELIMINATED . THE RATE OF IMPORT DEPOSITS AND CASH PAYMENTS SHALL BE REDUCED IN ACCORDANCE WITH THE FOLLOWING TIMETABLE : - ON THE ENTRY INTO FORCE OF THIS DECISION : 25 % , - 1 JANUARY 1982 : 25 % , - 1 JANUARY 1983 : 25 % , - 1 JANUARY 1984 : 25 % . 2 . IF , IN RESPECT OF THE COMMUNITY OF NINE , THE HELLENIC REPUBLIC REDUCES THE RATE OF IMPORT DEPOSITS OR CASH PAYMENTS MORE QUICKLY THAN UNDER THE TIMETABLE SET OUT IN PARAGRAPH 1 , THE HELLENIC REPUBLIC SHALL MAKE THE SAME REDUCTION WITH REGARD TO IMPORTS ORIGINATING IN ISRAEL .